Citation Nr: 1134745	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right foot disability.  

2. Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2011, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board received additional medical evidence from the Veteran in May 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence of record does not preponderate against the Veteran's claim that a right foot disability was incurred in service.  



CONCLUSION OF LAW

A right foot disability was incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal regarding the right foot disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to that issue.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The service treatment records show that in December 1979, the Veteran did not report foot trouble and his lower extremities were clinically evaluated as normal.  The Veteran testified that he injured his foot in service when a machine gun fell onto his foot.   He indicated that he went to the base hospital at Ft. Benning, Georgia and was told he had broken bones in his foot.  He testified that he was given a profile for his foot and transferred to a lifeguard job.  The Veteran also testified that he has had problems with his foot since service, but it became worse after changing occupations which involved more walking.  Further, he testified that he did not have any injuries to his foot after service.  

The Board notes that the service treatment records are incomplete.  The separation examination is not associated with the claims file and records from Ft. Benning are also not associated with the claims file.  The RO attempted to obtain records from Ft. Benning; however, records were not available.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also recognizes that VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the Veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects that the RO made requests to the Personnel Information Exchange System (PIES) to obtain the Veteran's service medical records and clinical records.  The RO concluded that that the Veteran's service records were unavailable and the Veteran was notified that such records were unavailable.  The Board notes that some of the service medical records were obtained and there was evidence of written efforts in the file for the remaining records but all efforts had been exhausted and further attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

After reviewing all the evidence of record, the Board finds that the Veteran has a current diagnosis of a right foot disability.  A November 2010 MRI of the right foot revealed a 4 mm bone cyst with the lateral aspect of the right first metatarsal head and mild effusion in the right first metatarsophalangeal joint.  In April 2011, the Veteran underwent a decompression of the right deep peroneal nerve, exostectomy right anterior ankle joint.  

In a March 2009 VA Compensation and Pension Examination, a VA nurse practitioner reviewed the claims file and examined the Veteran.  The nurse practitioner considered the Veteran's account of a right foot injury in service and alleged fracture of the metatarsals.  The nurse practitioner noted that there was no evidence of any residuals of this type of injury based on the most recent x-ray of the right foot.  The nurse practitioner concluded that the Veteran's foot pain was more likely than not related to pes cavus, a congenital anomaly and less likely than not related to the alleged injury during active military service.  

In a November 2010 VA Compensation and Pension Examination, a VA physician's assistant reviewed the claims file and examined the Veteran.  The physician's assistant found that there was right foot pain with possible traumatic arthritis, possible compression neuropathy.  The Veteran reported an injury in service when an M-60 machine gun fell on the top of his right foot.  He indicated that he fractured the metatarsals of his foot and went without medical treatment for approximately 3 months.  The physician's assistant found that x-rays did not reveal residuals of the right foot injury and the pain was most likely due to pes cavus and less likely related to the injury in service.  The physician's assistant found that that pain was due to plantar fasciitis which was caused by his pes cavus.  

The Veteran submitted an April 2011 letter from a private podiatrist.  The podiatrist noted that after physical examination, the Veteran did not have pes cavus.  The podiatrist found that the Veteran had an impinged right deep peroneal nerve.  In a May 2011 letter from the private podiatrist, it was noted that the Veteran had surgery on his foot in April 2011 during which a pinched nerve was found on the top of the foot that was pinching against bone spurs.  The podiatrist opined that the Veteran's condition was more than likely due to the injury the Veteran sustained in service and was not due to the previously diagnosed pes cavus foot structure.  

In subsequent April 2011 VA treatment records, a VA physician noted that the Veteran did not have a pes cavus deformity of the right foot.  The physician found that the physical examination of the Veteran's foot as well as the imaging studies did not reveal pes cavus.  

Based on the foregoing, the Board finds that service connection for a right foot disability is warranted.  As noted above, the VA opinions in March 2009 and November 2010 have been negated by the private podiatrist's findings as well as the VA physician's findings in April 2011.  The Board finds that the podiatrist and the physician are more qualified than the physician's assistant and the nurse practitioner to determine the correct disability demonstrated by the imaging evidence of record.  Further, the podiatrist is a specialist and was the Veteran's treating physician.  Therefore, the Board affords the March 2009 and November 2010 opinions no probative weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  

Further, the Board finds that the Veteran's testimony of his in-service injury to be competent and credible.  The Board notes that the Veteran is competent to testify to his injury in service, the observable symptoms of a right foot injury and continuity of symptoms after the in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, although the service treatment records are incomplete, the remaining evidence does not show another right foot injury after service and the private podiatrist's opinion does not find that the current disability is inconsistent with the Veteran's description of the in-service injury.  As such, the Board affords the Veteran the benefit of the doubt and finds that the Veteran's statements are credible.  As the lay statements as to the in-service injury are credible and consistent with the medical evidence of record, the Board affords great probative weight to the Veteran's statements.

Further, there is evidence of continuity of symptomatology.  The Veteran testified that he had right foot pain since his injury in service.  The VA and private treatment records do not show another intervening cause for the right foot pain and indicate that the in-service crush-type injury as described by the Veteran was consistent with the current symptoms of the right foot disability.  The Board acknowledges that there is no specific evidence in the service treatment records of the described in-service injury to the right foot; however, the evidence does not preponderate against the Veteran's claim.  Resolving all reasonable doubt in the Veteran's favor, service connection for a right foot disability is warranted.  


ORDER

Service connection for a right foot disability, diagnosed as impinged deep peroneal nerve, is granted.  


REMAND

The Veteran contends that an episode of pneumonia in service caused a current lung disability.  The medical evidence of record shows that the Veteran has had recurrent episodes of pneumonia and bronchitis as well as chronic obstructive pulmonary disease and granulomatous infection in the right upper lobe, status post wedge resection.  

In a November 2010 VA Compensation and Pension Examination, a VA physician's assistant found that the episode of pneumonia in service was not related to his current condition, however, did not provide a rationale for the opinion provided.  The physician's assistant found that the in-service episode was acute and there were no demonstrable sequelae; however, the Board notes that a separation examination or chest x-ray is not of record.  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2010).  As noted above, the physician's assistant did not provide a rationale for the opinion and did not account for the lack of evidence at separation from service.  Therefore, the Board finds that a VA examination by a respiratory specialist is warranted.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with a respiratory specialist to determine the etiology of the current lung disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  The examiner should address the Veteran's lay statements and the lack of in-service treatment records.  Any opinion expressed should be accompanied by supporting rationale.

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


